TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00727-CR



                                Juan Jose Ramirez, Sr., Appellant

                                                   v.

                                    The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BURNET COUNTY, 424TH JUDICIAL DISTRICT
           NO. 41984, HONORABLE EVAN C. STUBBS, JUDGE PRESIDING



                                               ORDER


PER CURIAM

                Appellant’s brief was originally due on April 27, 2016. On counsel’s motions, the

deadline for filing was extended to June 30. Appellant’s counsel has now filed a third motion

requesting that the Court extend the time for filing appellant’s brief to August 30. We grant the

motion for extension of time and order appellant to file a brief no later than August 30, 2016. No

further extension of time will be granted, and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate

Procedure.

                It is ordered July 14, 2016.



Before Justices Puryear, Pemberton, and Field

Do Not Publish